1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     JACOB POOCHIGIAN,                                  Case No. 3:18-cv-00512-MMD-WGC

7                                     Plaintiff,                       ORDER
             v.
8

9     CONNIE STEINHEIMER, et. al.,

10                               Defendants.

11

12          Pro Se Plaintiff Jacob Poochigian, an inmate in the custody of the Nevada

13   Department of Corrections (“NDOC”), brings this action under 42 U.S.C. § 1983. Before

14   the Court is the Report and Recommendation (“R&R”) of United States Magistrate Judge

15   William G. Cobb recommending that the Court dismiss this action for failure to file the

16   required financial certificate or pay the filing fee, and for failure to submit an amended

17   complaint. (ECF No. 7.) Plaintiff had until March 30, 2020, to file an objection. (See id.) To

18   date, no objection to the R&R has been filed. For this reason, and as explained below, the

19   Court adopts the R&R and dismisses this action in its entirety.

20          This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   timely objects to a magistrate judge’s report and recommendation, then the Court is

23   required to “make a de novo determination of those portions of the [report and

24   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

25   to object, however, the Court is not required to conduct “any review at all . . . of any issue

26   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also

27   United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of the

28   magistrate judges’ findings and recommendations is required if, but only if, one or both
1    parties file objections to the findings and recommendations.”) (emphasis in original); Fed.

2    R. Civ. P. 72, Advisory Committee Notes (1983) (providing that the Court “need only satisfy

3    itself that there is no clear error on the face of the record in order to accept the

4    recommendation”).

5               Nevertheless, the Court conducts de novo review to determine whether to accept

6    the R&R. Judge Cobb notes that the Court directed Plaintiff to file the financial certificate

7    required for inmates seeking to proceed in forma pauperis or to pay the filing fee. (ECF

8    No. 7 at 1; ECF No. 6 at 2.) Judge Cobb also explains that because Plaintiff did not appear

9    to state any claims upon which relief could be granted, the Court gave Plaintiff 30 days to

10   submit an amended complaint. (ECF No. 7 at 1; ECF No. 6 at 2–3.) As of the date of this

11   order, Plaintiff has failed to take these actions. Therefore, Judge Cobb recommends that

12   this action be dismissed without prejudice. (ECF No. 7 at 2.) Upon reviewing the R&R and

13   the filings in this case, this Court finds good cause to adopt Judge Cobb’s recommendation

14   in full.

15              It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

16   7) is adopted in its entirety.

17              It is further ordered that this action is dismissed without prejudice.

18              The Clerk of the Court is directed to enter judgment in accordance with this order

19   and close this case.

20              DATED THIS 31st day of March 2020.

21

22

23
                                                    MIRANDA M. DU
24                                                  CHIEF UNITED STATES DISTRICT JUDGE

25

26

27

28

                                                       2
